EXHIBIT 10.47
 

 
DealPoint ID #
TBD

 
 
 
Statement of Work
 
(“SOW”)
 
Addresses and contacts for notices
 
 
“Microsoft”
“Vendor Personnel”
Company Name: Microsoft
Company Name: Touchpoint Metrics, Inc. DBA MCorp Consulting
Primary Contact:
Vendor Personnel Name(s):
Michael Hinshaw
Gary Batroff
Denise della Santina
Address:
Address: 201 Spear Street, Suite 1100, San Francisco, CA 94105
Phone number:
Phone number: 415-526-2290
Fax number:
Fax number: 415-526-2650
Email (if applicable):
Email (if applicable): admin@mcorpconsulting.com
Secondary Contact:
Secondary Contact: Lisa Hamilton (Accounting)
   

 
 
SOW Effective Date:
12/16/13
SOW Expiration Date:
3/15/14

 
 
 
 
 
 
 
Confidential
IC SOW
Page1 of 5

--------------------------------------------------------------------------------

 
 
Agreed and accepted
 
 
Microsoft
Supplier
Microsoft  Signature:
 
Supplier  Signature:
 
Microsoft  Name:
Sasha Frljanic
Supplier  Name:
Michael Hinshaw
Microsoft  Title:
Dir. IT Architecture, SEA
Supplier  Title:
Managing Director
Microsoft  Date:
Jan. 17th 2014
Supplier  Date:
December 10, 2013

 
This SOW, executed in accordance with the terms of that certain Microsoft Master
Vendor Agreement (MMVA) (the “Agreement”) dated October 10, 2012 between
Microsoft and Vendor, is entered into by the parties and effective as of the SOW
Effective Date above.
 
1.
Description of Services

 
Pursuant to and in conformance with any standards and/or specifications which
may be provided by Microsoft to Vendor from time to time, Vendor Personnel shall
deliver to and/or perform for Microsoft the following goods, services and/or
other items or materials as a work made for hire (collectively, the “Services”).
 
MCorp will apply its proven approach to assist the Microsoft Information
Technology organization (MSIT) and the Customer Experience Management team from
Strategic Enterprise Services (SEA) to help the #digital team codify the
end-to-end meeting experience for Microsoft FTEs, through the development of a
set of three personas (meeting attendees) that are uniquely identified in
meetings workstream, their touchpoints and creation of “As-Is” (current state)
journey maps for each.
 
Specifically, MCorp will assist MSIT and SEA to support the #digital vision of
providing ‘Meetings as a Service’ by:
 
·  
Providing #digital a better understanding of the current experience of meeting
attendees (‘customers’), including the “current state” of the end-to-end meeting
experience.

 
·  
Understand what issues cause poor experiences, including:

 
o  
the weighted importance of these issues as factors driving the meeting
experience, and

 
o  
the relative importance and effectiveness of the various touchpoints, systems,
interactions and processes which contribute to the overall meeting experience.

 
·  
Identifying opportunities for improvement, including the possibility of “Quick
Wins”

 
MCorp will work side-by-side with MSIT and SEA as a team to accomplish the
engagement objectives.
 
These end-to-end lifecycle views will uncover major issues and needs, touching
multiple business processes, systems and functions while informing, guiding and
supporting meeting experience improvement findings and recommendations for
#digital MEETINGS WORKSTREAM.
 
The key activities for each phase of work are as follows:
 
Phase 1: Immersion
 
-  
Project Kick-Off and Scheduling

 
-  
Data Gathering and Desk Research (Primary and Secondary sources)

 
 
 
Confidential
IC SOW
Page2 of 5

--------------------------------------------------------------------------------

 
 
 
 
 
-  
Preliminary 1-to-1 Stakeholder Interviews (~4)

 
-  
Goals and Objectives Articulation

 
-  
Research Plan and Sampling Strategy

 
Phase 2: Insights
 
-  
Extended Stakeholder Interviews (~6)

 
-  
Persona Mapping Workshop (~12-15 attendees)

 
-  
Touchpoint Mapping Workshop (~15-20 attendees)

 
-  
Touchpoint Inventories (Draft)

 
-  
Journey Map Framework

 
Phase 3: Findings
 
-  
Persona Development (3 Primary Persona)

 
-  
Current State Journey Maps (1 Each for 3 Primary Persona)

 
-  
Touchpoint Inventories (Final)

 
-  
Working Strategy Session (Findings Validation)

 
-  
Findings Development

 
-  
Stakeholder Presentation

 
All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.
 
2.
Deliverables/Delivery Schedule

 
Vendor Personnel shall complete and deliver all Services to Microsoft on or
before March 15, 2014.  The milestone delivery schedule for the Services, if
applicable, shall be as follows:
 
Milestone
#
Brief Description of Services to be completed by Vendor Personnel and delivered
to Microsoft
Due on or
Before
1
Phase 1 deliverables including the completion of the project kick-off and
Research Plan
12/13/13
2
Phase 2 deliverables including the completion of persona and touchpoint mapping
workshops
1/31/14
3
Phase 3 deliverables including the completion of  current state journey maps and
presentation of findings and recommendations
2/28/14

 
3.
Payment

 
3.1
Services Fees

 
As complete and final payment for Services which has been completed and
delivered by Vendor Personnel to Microsoft and which has been accepted by
Microsoft, Microsoft shall pay Vendor:
 
  flat fee of ________________ U.S. Dollars
($                                                                              _________ USD).
 
 
 
 
Confidential
IC SOW
Page3 of 5

--------------------------------------------------------------------------------

 
 
 
 
 
 
or
 
  total fee not to exceed eighty two thousand, five hundred U.S. Dollars
($82,500 USD) in accordance with the following milestone payment schedule:
 
Milestone  #
Not to Exceed
Payment Amount
Delivery/Payment Date
1
$25,000.00
12/19/13
2
$25,000.00
1/31/14
3
$25,000.00
2/28/14
Sub-Total
$75,000.00
 
Travel Expenses (if any –
see Section 3.2, below)
$7,500.00
As incurred
Total
$82,500.00
 

 
 
or
 
  total fee not to exceed ________ U.S. Dollars ($________USD) in accordance
with the weekly rate of ________ U.S. Dollars ($________USD).
 
 
 
 
 
3.2
Expenses:  (choose one of the below)

 
 
 
As reflected in Section 3.1, above, Microsoft shall reimburse Vendor up to seven
thousand five hundred US Dollars ($7,500.00 USD) for pre-approved, reasonable
and actual travel and travel-related expenses incurred by Vendor Personnel in
connection with the performance of the Services.  All travel expenses hereunder
are subject to Microsoft’s review and the Microsoft Travel Policy and Vendor or
Vendor Personnel must submit appropriate documentation evidencing expenses to be
reimbursed.

OR
 
 
Vendor shall bear sole responsibility for all expenses incurred in connection
with the performance of the Services, unless otherwise agreed to in writing by
Microsoft.

 
4.
Relationship of the Parties

 
(a)  
No employment. The Agreement or this SOW does not create an employment
relationship between Microsoft and Vendor or Vendor Personnel. Vendor’s
employees, independent contractors, personnel and/or subcontractors
(collectively referred to as “Vendor Personnel”) are not Microsoft employees.

 
(b)  
Vendor is responsible for and will pay all wages, fringe benefits, payroll
taxes, insurance, work schedules, and work conditions with respect to the Vendor
Personnel, and for all other costs incurred by it in connection with its
business, including but not limited to travel, rent, and the cost of supplies
and materials, except as may have been approved by Microsoft in accordance with
section this SOW.   Upon Microsoft’s request, Vendor will provide Microsoft with
satisfactory proof of employment status of the assigned Resources.

 
(c)  
Vendor will be responsible for and pay all costs of conducting its business,
including, but not limited to, the expense and responsibility for any applicable
insurance or city, county, state or federal licenses, permits, taxes or
assessments of any kind. Vendor will be responsible for payment of any taxes
imposed on Vendor including, but not limited to, income taxes, Social Security
and Medicare taxes, and worker’s compensation premiums.   Vendor will indemnify
Microsoft and hold it harmless from paying such business costs or taxes.

 
 
Confidential
IC SOW
Page4 of 5

--------------------------------------------------------------------------------

 
 
 
 
 
(d)  
Vendor will defend, indemnify and hold harmless Microsoft and any of its parent,
subsidiary or related companies, officers, managers, directors, employees and
agents, for any claims, damages, judgments, settlement, costs or expenses
incurred by Microsoft as a result of any action instituted by Vendor Personnel
against Microsoft, including but not limited to any claims for wages, fringe
benefits, or other compensation under federal or state law, any claims related
to Vendor’s employment of or contract with Vendor Personnel, and any claims
challenging the Vendor’s right to dismiss or sever contractual ties with its
Vendor Personnel.  Similarly, Vendor will defend, indemnify and hold Microsoft
harmless for any other third-party claims, judgments, settlements, costs, fines
or penalties related to the employment status of the Vendor Personnel.

 
5.
Other

 
Estimated expenses in clause 3.2 Expenses above include any reasonable and
necessary out-of-pocket expenses such as workshop materials, courier
transcription fees and focus group platform fees.  All expenses will be billed
as incurrent, with no additional mark up or margin added by MCorp Consulting.
 
Reporting, technical requirements, attendance, Microsoft materials provided, or
acceptance criteria, if any, in addition to the terms included in the
Agreement/Purchase Order, are described below:
 
[Remainder of this page is intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Confidential
IC SOW
ICPage5 of 5

--------------------------------------------------------------------------------

 
 
 